Citation Nr: 0844198	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  03-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post- 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1962 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  The Board previously remanded this issue in April 
2005 and December 2007.

In both remands, the Board also remanded the issue of 
entitlement to a higher rating for the veteran's service-
connected diabetes mellitus, type II, for issuance of a 
statement of the case.  In September 2008, the RO issued a 
statement of the case.  However, the veteran failed to file a 
substantive appeal.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration of this 
issue.  See 38 C.F.R. § 20.204
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 1998 rating decision denied entitlement to 
service connection for PTSD; a notice of disagreement to 
initiate an appeal from this decision was not filed.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD has not been received since the January 1998 rating 
decision.




CONCLUSIONS OF LAW

1.  The January 1998 rating decision, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence has not been received since the 
January 1998 rating decision denying service connection for 
PTSD; and thus, the claim for PTSD is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in July 2002, July 2003 and June 2008 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2002, which was prior to the 
June 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that the July 2003 and June 2008 VCAA notices were 
provided after the initial decision.  However, the deficiency 
in the timing of these notices was remedied by readjudication 
of the issue on appeal in the October 2003 statement of the 
case and September 2008 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, the June 2008 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the July 2003 and June 2008 notices informed 
the claimant of what evidence was necessary to establish 
entitlement to service connection.  Further, the July 2002 
notice also informed the veteran of what constitutes new and 
material evidence.  Moreover, the RO previously denied the 
claim for PTSD because the evidence did not establish that 
PTSD was related to service.  The July 2002 letter 
specifically stated that to support the veteran's claim for 
service connection, he must provide evidence showing that his 
disability was in fact incurred in or permanently aggravated 
by his military service.  Thus, the requirements set forth in 
Kent have been satisfied.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, private treatment 
records, VA treatment records, VA vocational rehabilitation 
records and VA examination reports.  In its prior remands, 
the Board instructed the RO to obtain necessary consents so 
that private treatment records could be obtained from Dr. 
Carlson and Dr. Thelan.  The June 2008 VCAA notice 
specifically requested authorization from the veteran to 
obtain these records as well as any other pertinent private 
treatment records.  However, the veteran failed to respond.  
Thus, the Board finds that the RO has sufficiently complied 
with its prior remands.  See Stegall v. West, 11 Vet.App. 268 
(1998).  The Board concludes that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in September 2003 
and October 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD.  Applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  New 
and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of last final 
decision, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Initially, service connection for PTSD was denied by an 
October 1986 rating decision and again in a December 1992 
rating decision.  In a January 1998 rating decision, service 
connection for PTSD was again denied because new and material 
evidence had not been submitted.  The veteran was informed of 
the January 1998 rating decision, and he failed to file a 
notice of disagreement initiating an appeal from this 
decision.  In fact, in a June 2002 statement, the veteran 
acknowledged that he had previously been denied service 
connection for PTSD and had failed to appeal.  Under the 
circumstances, the Board finds that the January 1998 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the January 1998 
decision consisted of the following: service medical and 
personnel records; statements from the veteran; March to 
April 1986 VA treatment records; a May 1986 Vet Center 
Psychiatric Consultation and follow up June 1986 letter; a 
September 1986 VA examination report; a November 1992 private 
report from J.B., M.D.; an August 1996 psychiatric evaluation 
by T.P., M.D. along with a September 1996 progress note; and 
September 1996 progress notes by B.R., L.C.S.W.  

Service personnel records for the veteran failed to indicate 
that he participated in combat or combat-related activities.  
The records also showed that while the veteran did receive 
the National Defense Service Medal and Vietnam Service Medal, 
he did not receive a combat award.  In sum, there was no 
evidence in the record that the veteran served in combat.  
Service medical records were silent with respect to any 
findings of PTSD.  The veteran's March 1967 service 
examination prior to discharge showed that the veteran was 
clinically evaluated as psychiatrically normal.  In his 
contemporaneous medical history, the veteran expressly denied 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  The veteran signed a statement in April 1967 
indicating that there had been no change in his medical 
condition since the last examination.  The veteran's post 
service statements simply indicated that information 
concerning his stressors were in his VA treatment records.  

However, the treatment records during this time period do not 
provide any stressors that could be corroborated.  An April 
1986 VA treatment record showed an assessment of questionable 
PTSD.  However, the May 1986 Vet Center consultation clearly 
stated that the veteran was not in a combat position and 
experienced relatively little combat stress.  The examiner 
further stated that PTSD can be ruled out simply due to the 
lack of an identifiable stressor.  The September 1986 VA 
examination also noted that the veteran was not involved in 
any combat operations and diagnosed the veteran with major 
depressive disorder, recurrent with melancholia.  However, 
the November 1992 private letter from Dr. J.B. indicated that 
the veteran's symptoms were related to PTSD.  However, this 
diagnosis was not based on a verified stressor.  The 
remaining medical evidence during this time period showed 
treatment for other acquired psychiatric disabilities, but do 
not give a diagnosis of PTSD.  Given that the evidence did 
not show a diagnosis of PTSD based on verified in-service 
stressor, the RO denied the veteran's claim for PTSD in 
January 1998 because the evidence did not establish a 
reasonable possibility that the veteran had PTSD as a result 
of his military service.  

Since the January 1998 rating decision, the following 
additional evidence has been added to the record: VA 
treatment records from May 1986 to October 1986 and from June 
1997 to June 2008; a March 2001 private psychiatric 
consultation A.B., M.D.; private treatment records from Altru 
Health System from 1998 to 2002; a July 2003 stressor 
statement from the veteran; a September 2003 VA examination; 
a February 2004 letter from the veteran's VA vocational 
rehabilitation counselor; an October 2006 VA examination; and 
the veteran's VA vocational rehabilitation file.   

On the whole, while the additional treatment records showed 
treatment for acquired psychiatric disabilities, most do not 
give a diagnosis of PTSD.  However, private records from 
Altru showed an assessment of PTSD.  Nevertheless, the 
diagnosis was not based on a verified stressor.  Both the 
September 2003 and October 2006 VA examinations found that 
the veteran did not meet the required criteria for PTSD, but 
rather diagnosed the veteran with major depression.  
Nevertheless, an October 2007 VA treatment record showed an 
assessment of rule out PTSD and a follow up June 2008 VA 
treatment record showed a diagnosis of PTSD, but again the 
diagnosis was not based on a verified stressor.  The February 
2004 letter from the veteran's vocational rehabilitation 
counselor noted symptomatology reported by the veteran with 
regard to PTSD and suggested that there may be VA vocational 
rehabilitation records pertinent to the PTSD claim that were 
not of record.  Subsequently, the veteran's vocational 
rehabilitation file was associated with the claims file.  The 
file indicated that the veteran had completed his program of 
independent living rehabilitation services in April 2007.  In 
his reports, the veteran's rehabilitation counselor stated 
that the veteran had a diagnosis of PTSD.  However, again 
this diagnosis was not based on a verified stressor.  As the 
additional medical evidence was not already of record at the 
time of the January 1998 rating decision, the Board finds 
that this evidence is new because it is not redundant of 
previous medical evidence.  However, on the whole, the 
records do not show a diagnosis of PTSD.  Further, even the 
records that do give a diagnosis of PTSD, they do not offer 
any corroboration of an in-service stressor incident.  In 
other words, the records do not give a diagnosis of PTSD 
based on a verified in-service stressor incident.  Thus, this 
evidence is not material because it does not relate to this 
unestablished fact, which is necessary to substantiate the 
veteran's claim.  

Further, the Board acknowledges the veteran's July 2003 
stressor statement.  The stressor statement describes the 
veteran's time in Vietnam including his arrival, the lack of 
knowledge of superior officers, falling off a ship ladder 
into the water with no injuries, experiencing an air pocket 
on a cargo plane, and the unfair treatment by people when he 
returned home.  Nevertheless, the Board is unable to view 
this item of new evidence as material because it does not 
provide any stressors that can be independently corroborated.  
Significantly, again, the evidence does not show that the 
veteran was ever in combat or experienced a combat related 
stressor.  Again, the Board is unable to find that this newly 
received evidence raises a reasonable possibility of 
substantiating the veteran's claim.  

Accordingly, the claim of entitlement to service connection 
for PTSD is not reopened.  38 U.S.C.A. § 5108. 




ORDER

New and material evidence to reopen a claim for entitlement 
to service connection for PTSD has not been received.  The 
appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


